MORRISON TENENBAUM PLLC
Lawrence Morrison, Esq.
87 Walker Street, Floor 2
New York, New York 10013
Tel.: (212) 620-0938
Cell: (347) 236-2895
Fax: (646) 998-1972
Counsel to Individual Defendant Christos Kouvaros

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
NICHOLAS POULMENTIS, on behalf of himself and
all others similarly situated,

                                                     Plaintiff,          Case No. 19-cv-05284-ENV-SMG


                 v.

CHRISTOS KOUVAROS and TATIANA DIMAKIS

                                                      Defendants.
---------------------------------------------------------------------X

                               ANSWER TO AMENDED COMPLAINT

        Defendant Christos Kouvaros (“Individual Defendant”) by and through his undersigned

attorneys, respectfully answers the Amended Complaint (Collective Action under 29 U.S.C.

§ 216(b)) (the “Amended Complaint”) as follows:

                                           NATURE OF ACTION

        1.       Individual Defendant denies the allegations set forth in Paragraph 1 of the

Amended Complaint.

        2.       Individual Defendant denies the allegations set forth in Paragraph 2 of the

Amended Complaint.

        3.       Individual Defendant denies the allegations set forth in Paragraph 3 of the

Amended Complaint.
       4.      Individual Defendant denies the allegations set forth in Paragraph 4 of the

Amended Complaint.

       5.      Individual Defendant denies the allegations set forth in Paragraph 5 of the

Amended Complaint.

       6.      Individual Defendant denies the allegations set forth in Paragraph 6 of the

Amended Complaint.

       7.      Individual Defendant denies the allegations set forth in Paragraph 7 of the

Amended Complaint.

       8.      Individual Defendant denies the allegations set forth in Paragraph 8 of the

Amended Complaint.

       9.      Individual Defendant denies the allegations set forth in Paragraph 9 of the

Amended Complaint.

       10.     Paragraph 10 of the Amended Complaint sets forth legal conclusions and questions

of law to which no response is required.

       11.     Paragraph 11 of the Amended Complaint sets forth legal conclusions and questions

of law to which no response is required.

                                    JURISDICTION AND VENUE

       12.     Paragraph 10 of the Amended Complaint sets forth legal conclusions and questions

of law to which no response is required.

       13.     Individual Defendant denies the allegations set forth in Paragraph 13 of the

Amended Complaint.

                                                PARTIES

       14.     Individual Defendant admits the allegations set forth in Paragraph 14 of the

Amended Complaint.


                                                 2
       15.     Individual Defendant denies the allegations set forth in Paragraph 15 of the

Amended Complaint.

       16.     Paragraph 16 of the Amended Complaint sets forth legal conclusions and questions

of law to which no response is required.

       17.     Individual Defendant denies the allegations set forth in Paragraph 17 of the

Amended Complaint.

       18.     Individual Defendant denies the allegations set forth in Paragraph 18 of the

Amended Complaint.

       19.     Individual Defendant denies the allegations set forth in Paragraph 19 of the

Amended Complaint.

                                     FACTUAL ALLEGATIONS

       20.     Individual Defendant denies the allegations set forth in Paragraph 20 of the

Amended Complaint.

       21.     Individual Defendant denies the allegations set forth in Paragraph 21 of the

Amended Complaint.

       22.     Individual Defendant denies the allegations set forth in Paragraph 22 of the

Amended Complaint.

       23.     Individual Defendant denies the allegations set forth in Paragraph 23 of the

Amended Complaint.

       24.     Individual Defendant denies the allegations set forth in Paragraph 24 of the

Amended Complaint.

       25.     Individual Defendant denies the allegations set forth in Paragraph 25 of the

Amended Complaint.




                                                 3
      26.   Individual Defendant denies the allegations set forth in Paragraph 26 of the

Amended Complaint.

      27.   Individual Defendant denies the allegations set forth in Paragraph 27 of the

Amended Complaint.

      28.   Individual Defendant denies the allegations set forth in Paragraph 28 of the

Amended Complaint.

      29.   Individual Defendant denies the allegations set forth in Paragraph 29 of the

Amended Complaint.

      30.   Individual Defendant denies the allegations set forth in Paragraph 30 of the

Amended Complaint.

      31.   Individual Defendant denies the allegations set forth in Paragraph 31 of the

Amended Complaint.

      32.   Individual Defendant denies the allegations set forth in Paragraph 32 of the

Amended Complaint.

      33.   Individual Defendant denies the allegations set forth in Paragraph 33 of the

Amended Complaint.

      34.   Individual Defendant denies the allegations set forth in Paragraph 34 of the

Amended Complaint.

      35.   Individual Defendant denies the allegations set forth in Paragraph 35 of the

Amended Complaint.

      36.   Individual Defendant denies the allegations set forth in Paragraph 36 of the

Amended Complaint.

      37.   Individual Defendant denies the allegations set forth in Paragraph 37 of the

Amended Complaint.


                                              4
      38.   Individual Defendant denies the allegations set forth in Paragraph 38 of the

Amended Complaint.

      39.   Individual Defendant denies the allegations set forth in Paragraph 39 of the

Amended Complaint.

      40.   Individual Defendant denies the allegations set forth in Paragraph 40 of the

Amended Complaint.

      41.   Individual Defendant denies the allegations set forth in Paragraph 41 of the

Amended Complaint.

      42.   Individual Defendant denies the allegations set forth in Paragraph 42 of the

Amended Complaint.

      43.   Individual Defendant denies the allegations set forth in Paragraph 43 of the

Amended Complaint.

      44.   Individual Defendant denies the allegations set forth in Paragraph 44 of the

Amended Complaint.

      45.   Individual Defendant denies the allegations set forth in Paragraph 45 of the

Amended Complaint.

      46.   Individual Defendant denies the allegations set forth in Paragraph 46 of the

Amended Complaint.

      47.   Individual Defendant denies the allegations set forth in Paragraph 47 of the

Amended Complaint.

      48.   Individual Defendant denies the allegations set forth in Paragraph 48 of the

Amended Complaint.

      49.   Individual Defendant denies the allegations set forth in Paragraph 49 of the

Amended Complaint.


                                              5
      50.   Individual Defendant denies the allegations set forth in Paragraph 50 of the

Amended Complaint.

      51.   Individual Defendant denies the allegations set forth in Paragraph 51 of the

Amended Complaint.

      52.   Individual Defendant denies the allegations set forth in Paragraph 52 of the

Amended Complaint.

      53.   Individual Defendant denies the allegations set forth in Paragraph 53 of the

Amended Complaint.

      54.   Individual Defendant denies the allegations set forth in Paragraph 54 of the

Amended Complaint.

      55.   Individual Defendant denies the allegations set forth in Paragraph 55 of the

Amended Complaint.

      56.   Individual Defendant denies the allegations set forth in Paragraph 56 of the

Amended Complaint.

      57.   Individual Defendant denies the allegations set forth in Paragraph 57 of the

Amended Complaint.

      58.   Individual Defendant denies the allegations set forth in Paragraph 58 of the

Amended Complaint.

      59.   Individual Defendant denies the allegations set forth in Paragraph 59 of the

Amended Complaint.

      60.   Individual Defendant denies the allegations set forth in Paragraph 60 of the

Amended Complaint.




                                              6
                                       FIRST CAUSE OF ACTION

       61.     Defendants repeat and reiterate each and every response set forth in paragraphs “1

through 60” above as if more fully set forth herein in full.

       62.     Individual Defendant denies the allegations set forth in Paragraph 62 of the

Amended Complaint.

       63.     Individual Defendant denies the allegations set forth in Paragraph 63 of the

Amended Complaint.

       64.     Individual Defendant denies the allegations set forth in Paragraph 64 of the

Amended Complaint.

       65.     Individual Defendant denies the allegations set forth in Paragraph 65 of the

Amended Complaint.

       66.     Individual Defendant denies the allegations set forth in Paragraph 66 of the

Amended Complaint.

       67.     Individual Defendant denies the allegations set forth in Paragraph 67 of the

Amended Complaint.

                                     SECOND CAUSE OF ACTION

       68.     Defendants repeat and reiterate each and every response set forth in paragraphs “1

through 67” above as if more fully set forth herein in full.

       69.     Individual Defendant denies the allegations set forth in Paragraph 69 of the

Amended Complaint.

       70.     Individual Defendant denies the allegations set forth in Paragraph 70 of the

Amended Complaint.

       71.     Individual Defendant denies the allegations set forth in Paragraph 71 of the

Amended Complaint.


                                                  7
                                      THIRD CAUSE OF ACTION

       72.     Defendants repeat and reiterate each and every response set forth in paragraphs “1

through 71” above as if more fully set forth herein in full.

       73.     Individual Defendant denies the allegations set forth in Paragraph 73 of the

Amended Complaint.

       74.     Individual Defendant denies the allegations set forth in Paragraph 74 of the

Amended Complaint.

       75.     Individual Defendant denies the allegations set forth in Paragraph 75 of the

Amended Complaint.

       76.     Individual Defendant denies the allegations set forth in Paragraph 76 of the

Amended Complaint.

                                     FOURTH CAUSE OF ACTION

       77.     Defendants repeat and reiterate each and every response set forth in paragraphs “1

through 76” above as if more fully set forth herein in full.

       78.     Individual Defendant denies the allegations set forth in Paragraph 78 of the

Amended Complaint.

       79.     Individual Defendant denies the allegations set forth in Paragraph 79 of the

Amended Complaint.

       80.     Individual Defendant denies the allegations set forth in Paragraph 80 of the

Amended Complaint.




                                                  8
                                       FIFTH CAUSE OF ACTION

       81.     Defendants repeat and reiterate each and every response set forth in paragraphs “1

through 80” above as if more fully set forth herein in full.

       82.     Individual Defendant denies the allegations set forth in Paragraph 82 of the

Amended Complaint.

       83.     Individual Defendant denies the allegations set forth in Paragraph 83 of the

Amended Complaint.

       84.     Individual Defendant denies the allegations set forth in Paragraph 84 of the

Amended Complaint.

                                      SIXTH CAUSE OF ACTION

       85.     Defendants repeat and reiterate each and every response set forth in paragraphs “1

through 84” above as if more fully set forth herein in full.

       86.     Individual Defendant denies the allegations set forth in Paragraph 86 of the

Amended Complaint.

                                    SEVENTH CAUSE OF ACTION

       87.     Defendants repeat and reiterate each and every response set forth in paragraphs “1

through 87” above as if more fully set forth herein in full.

       88.     Individual Defendant denies the allegations set forth in Paragraph 89 of the

Amended Complaint.

       89.     Individual Defendant denies the allegations set forth in Paragraph 80 of the

Amended Complaint.

                                     EIGHTH CAUSE OF ACTION

       90.     Defendants repeat and reiterate each and every response set forth in paragraphs “1

through 90” above as if more fully set forth herein in full.


                                                  9
        91.        Individual Defendant denies the allegations set forth in Paragraph 92 of the

Amended Complaint.

        92.        Individual Defendant denies the allegations set forth in Paragraph 93 of the

Amended Complaint.




                                  FIRST AFFIRMATIVE DEFENSE

        1.         The Complaint fails to state a claim, in whole or in part, upon which relief can be

granted.

                                 SECOND AFFIRMATIVE DEFENSE

        2.         Plaintiff’s claims and the claims of the putative collective action members are

barred in whole or in part because, at all times relevant hereto, Individual Defendant has acted in

good faith and has not violated any rights that may be secured to Plaintiff or the putative collective

action members under any federal, state, or local laws, rules, regulations or guidelines.

                                  THIRD AFFIRMATIVE DEFENSE

        3.         Supplemental or other jurisdiction should not be exercised over Plaintiff’s Federal

and New York Labor Law claims.

                                 FOURTH AFFIRMATIVE DEFENSE

        4.         Assuming arguendo, Individual Defendant violated any provision of the FLSA

and/or New York Labor Law, such as violation was not pursuant to a uniform policy or plan.

                                  FIFTH AFFIRMATIVE DEFENSE

        5.         Plaintiff’s claims and those of the putative collective action members they purport

to represent are barred in whole or in part by the doctrines of waiver, estoppel, laches, res judicata

or ratification.


                                                    10
                               SIXTH AFFIRMATIVE DEFENSE

       6.      Plaintiff’s Amended Complaint and each and every purported claim alleged therein,

individually and on behalf of any purportedly similarly-situated individuals, is barred because at

all times relevant hereto, the answering Individual Defendant did not require Plaintiff or any

purportedly similarly-situated individuals to work any hours without appropriate compensation or

otherwise, and Individual Defendant otherwise did not know or have reason to know that Plaintiff

or any purportedly similarly-situated individuals worked any hours without appropriate

compensation or otherwise.

                             SEVENTH AFFIRMATIVE DEFENSE

       7.      Plaintiff and the putative collective action members they purport to represent failed

to exercise reasonable diligence to mitigate their harm/damages (if any were in fact suffered,

which is expressly denied) and, therefore are barred from recovering any damages or any damages

awarded to them should be reduced accordingly.

                              EIGHTH AFFIRMATIVE DEFENSE

       8.      The relief sought by Plaintiff and the putative collective action members they

purport to represent is barred, in whole or in part, because, at all relevant times, Individual

Defendant’s acts were not willful and Individual Defendant acted in good faith with respect to

Plaintiff and the putative collective action members and had reasonable grounds to believe that his

conduct did not violate any applicable law.

                                   NINTH AFFIRMATIVE DEFENSE

       9.      Plaintiff has not satisfied and cannot satisfy the requirement of certification of any

type of collective action under the FLSA, the Federal Rules of Civil Procedure and/or any state

law, whichever may be applicable, and this action may not be properly maintained as any type of

collective action.


                                                  11
                              TENTH AFFIRMATIVE DEFENSE

       10.     The answering Individual Defendant is entitled to a setoff for amounts Plaintiff and

any purportedly similarly situated individuals owe for receipt of any wages, compensation, money

and/or other benefits to which they were not entitled and/or did not earn.

                           ELEVENTH AFFIRMATIVE DEFENSE

       11.     The answering Individual Defendant’s actions with reference to Plaintiff and any

purportedly similarly situated individuals were taken in good faith exercise of their professional

judgment, with the honest, reasonable belief that such actions and conduct were warranted by the

facts and circumstances known to them at the time.

                            TWELFTH AFFIRMATIVE DEFENSE

       12.     Individual Defendant presently has insufficient knowledge or information upon

which to form a belief as to whether he has or may have additional, yet unstated defenses.

Individual Defendant reserves the right to assert additional defenses in the event his investigation

or discovery indicates that additional defenses are appropriate.

                            [Remainder of page intentionally left blank.]




                                                 12
           WHEREFORE, Defendants pray for judgment against Plaintiff as follows:

      1.      Dismissing the Plaintiff’s Amended Complaint;

      2.      For attorneys’ fees and costs of suit incurred herein; and

      3.      For such other and further relief as the Court deems just and proper.

Dated: New York, New York
       February 12, 2020

                                            MORRISON TENENBAUM PLLC


                                            By:       /s/ Lawrence Morrison
                                                  Lawrence Morrison
                                                  87 Walker Street, Floor 2
                                                  New York, New York 10013
                                                  Tel.: (212) 620-0938
                                                  Cell: (347) 236-2895
                                                  Fax: (646) 998-1972
                                                  Counsel to Individual Defendant Christos
                                                  Kouvaros




Via ECF

TO:
Daniel Tannenbaum
Michael Faillace & Associates P.C.
60 E 42nd st. Suite 4510
New York, NY 10165
212-317-1200
Email: dtannenbaum@faillacelaw.com




                                                13
14
